Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 10-17, and 22-23 are pending.
	Claim 6-9 and 18-21 cancelled by Examiner’s amendment below.
	Claims 1-5, 10-17, and 22-23 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (Note that an election was made without traverse on 03/10/2020).
The application has been amended as follows: 
Please amend the claims with respect to the claim set filed on 09/22/2020.
Cancel claims 6-9 and 18-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require transforming a plant cell with a nucleic acid molecule comprising SEQ ID NO: 15, 16, or 19. There is no teaching or suggestion in the prior art of nucleic acids with the .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663